Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  November 20, 2012                                             Robert P. Young, Jr.,
                                                                          Chief Justice

  145364-5                                                      Michael F. Cavanagh
                                                                      Marilyn Kelly
                                                                Stephen J. Markman
  NICHOLAS MUSHOVIC, MIA MUSHOVIC,                              Diane M. Hathaway
  SOFIA MUSHOVIC, SUE ABRAMS,                                       Mary Beth Kelly
  RICHARD R. COLT, and ATTORNEY                                     Brian K. Zahra,
                                                                               Justices
  GENERAL NECESSARY STATUTORY
  PARTY,
           Plaintiffs,
  and

  CHAYA STRINGER, Next Friend of
  CHARON STRINGER, CHANON
  STRINGER, and ALAN H. PETERSON,
            Plaintiffs-Appellants,
                                           SC: 145364
  v                                        COA: 303372
                                           Oakland CC: 2009-098669-AW
  BLOOMFIELD HILLS SCHOOL DISTRICT
  and BLOOMFIELD HILLS BOARD OF
  EDUCATION,
             Defendants-Appellees.
  _____________________________________/
  CHRISTOPHER MARK FELLIN,
           Plaintiff-Appellant,
  and

  JAMES HAROLD STRINGER and
  ATTORNEY GENERAL NECESSARY
  STATUTORY PARTY,
           Plaintiffs,
                                           SC: 145365
  v                                        COA: 303374
                                           Oakland CC: 2009-100784-AW
  BLOOMFIELD HILLS SCHOOL DISTRICT
  and BLOOMFIELD HILLS BOARD OF
  EDUCATION,
           Defendants-Appellees.

  _____________________________________/
                                                                                                              2



      On order of the Court, the application for leave to appeal the May 15, 2012
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 20, 2012                   _________________________________________
       h1113                                                                Clerk